 1325 NLRB No. 1031Member Brame did not participate in the underlying representa-tion case. He joins his colleagues in granting summary judgment onthe basis that the Respondent has not raised any issue that is prop-
erly litigable in this proceeding.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Gormac Custom Manufacturing, Inc. and UnitedSteelworkers of America, AFL±CIO, CLC.
Case 8±CA±29599April 13, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEPursuant to a charge filed on January 12, 1998, theGeneral Counsel of the National Labor Relations
Board issued a complaint on February 17, 1998, alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 8±RC±15382. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint.On March 11, 1998, the General Counsel filed aMotion for Summary Judgment. On March 12, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response to the Notice to ShowCause, the Respondent admits its refusal to bargain but
attacks the validity of the certification on the basis of
its objections to the election and the Board's disposi-
tion of a challenged ballot in the representation pro-
ceeding and contends that it is entitled to a hearing on
its objections and challenge.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, an Ohio cor-poration, with an office and place of business in North
Lima, Ohio, has been engaged in the business of metal
fabrication. Annually, the Respondent, in conducting
its business operations, sells and ships from its North
Lima, Ohio facility goods valued in excess of $50,000
directly to points outside the State of Ohio. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of
the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held June 14, 1996, theUnion was certified on October 17, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All full-time and regular part-time production andmaintenance employees employed at the Employ-
er's North Lima facility, excluding all office cleri-
cal employees and professional employees, guards
and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince December 8, 1997, the Union has requestedthe Respondent to bargain and, since about December
31, 1997, the Respondent has refused. We find that
this refusal constitutes an unlawful refusal to bargain
in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after December 31, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Gormac Custom Manufacturing, Inc.,
North Lima, Ohio, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Steelworkers ofAmerica, AFL±CIO, CLC, as the exclusive bargaining
representative of the employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production andmaintenance employees employed at the Employ-
er's North Lima facility, excluding all office cleri-
cal employees and professional employees, guards
and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in North Lima, Ohio, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 8 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since December 31, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.April 13, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Steel-workers of America, AFL±CIO, CLC, as the exclusive
representative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production andmaintenance employees employed at our North
Lima facility, excluding all office clerical employ- 3GORMAC CUSTOM MANUFACTURING, INC.ees and professional employees, guards and super-visors as defined in the Act.GORMACCUSTOMMANUFACTURING,INC.